Exhibit 10.6

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

LOGO [g236739g20z40.jpg]

COY-15-RISC/C637-1

S07/1-469244601

UEN : 200611510Z

5 July 2011

Dr Alan Shaw

President and CEO

CODEXIS INC

Codexis Laboratories Singapore Pte Ltd

61 Science Park Road

#03-15/24 The Galen

Singapore Science Park III

Singapore 117525

Dear Dr Alan Shaw

AMENDMENT TO RISK GRANT AWARDED TO CODEXIS LABORATORIES SINGAPRE PTE LTD

 

  1 Please refer to the letter of offer dated 28/09/2009 for a grant under the
RISC awarded to CODEXIS INC (hereafter referred to as “the Company”).

 

  2 We are pleased to inform you that the board has agreed to the following:

 

  i) Extension of qualifying period from 5 years (1 April 2007 – 31 March 2012)
to 6 years (1 April 2007 – 31 March 2013).

 

  ii) Reduction of RISC grant support level by [*]%* for claims in respect of
the period from 1 Jan 2011 onwards.

 

 

* Manpower support reduced from [*]% to [*]%; Equipment & Material support
reduced from [*]% to [*]%; Professional services support reduced from [*]% to
[*]% and intellectual property rights support reduced from [*]% to [*]%.

Singapore Economic Development Board

250 North Bridge Road #28-00 Raffles City Tower Singapore 179101

Tel (65) 6832 6832 Fax (65) 6832 6565 Web www.sedb.com



--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

  iii)

Addition of the following milestone conditions† due 31 March 2013:

 

  •  

Incur an annual total business spending of S$[*] for the period of 1 April 2012
– 31 March 2013.

 

  •  

Maintain at least [*] Singapore-based research staff.

 

  3 All other conditions in the letter of offer dated 28/9/2009 shall remain
unchanged.

 

  4 Please sign the acknowledgement letter attached and return it to EDB within
30 calendar days from the date of this letter.

 

  5 If you have any queries, please contact Mr Pengfei CHEN at Tel [*]. For
queries on claims, please call the Finance hotline at [*].

Yours sincerely

/s/    Kian Teik Beh KIAN TEIK BEH DIRECTOR BIOMEDICAL SCIENCES

enc

 

 

† 

[Total Business Spending] refers to [Total Operating cost less a. cost of raw
materials, components and packaging; b. work subcontracted out to overseas
parties or work subcontracted out where the activities are conducted outside
Singapore; c. royalties and knowhow fees and interest paid to overseas parties;
and d. other operating costs incurred outside Singapore or other operating costs
where the activities are conducted outside Singapore.]



--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

COY-15-RISC/C637-1

S07/1-469244601

UEN : 200611510Z

Chairman

Economic Development Board

250 North Bridge Road

#28-00 Raffles City Tower

Singapore 179101

Attention: Mr Kian Teik Beh

ACKNOWLEDGEMENT OF RECEIPT OF LETTER OF APPROVAL FOR THE AMENDMENT TO RISC GRANT
AWARDED TO CODEXIS LABORATORIES SINGAPRE PTE LTE

 

  1. We refer to your letter dated 5 July 2011 of COY-15-RISC/C637-1.

 

  2. We confirm that our company has received the letter of approval for the
amendment RISC grant awarded to Codexis Laboratories Singapore Pte Ltd, subject
to the terms and conditions set out in the above mentioned letter.

 

For and on behalf of Codexis Laboratories Singapore Pte Ltd.            

Signature:

   

 /s/    Alan Shaw

Mr Alan Shaw,

President and CEO, Codexis

 

Signature:

   

 /s/    Robert Lawson

Name: Chief Financial Controller / Accounts Manager

 

Date:

         

 

 

CC: Pengfei CHEN/BMS

 

 

‡ Please detach and return ONLY this acknowledgement after it has been endorsed.



--------------------------------------------------------------------------------

[*] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

29 July 2011

Graham I. Aylen

Operations Director

Codexis Laboratories Singapore Pte Ltd

61 Science Park Road

#03-15/24 The Galen

Singapore Science park III

Singapore 117525

Dear Graham,

RISC GRANT AWARDED TO CODEXIS LABORATORIES SINGAPORE PTE LTD

 

1. I am pleased to inform you that after carefully considering Codexis’ future
plans, EDB is prepared to extend the qualifying period of the Research Incentive
Scheme for Companies (RISC) grant awarded to Codexis Laboratories Singapore in
28/09/2009. The details can be found in the Letter of Offer dated 05/07/2011.

 

2. We remain supportive of Codexis’ plans on the development of Codexis Gene
Shuffling Centre of Excellence in Singapore and the scope of this grant will
continue to support research activities in the pharmaceutical industry as well
as other emerging areas such as water, waste-water and chemicals industry.

 

3.

Specific to your earlier question, the definition of Total Business Spending
includes operating expenses for research instruments incurred in Singapore for
the project but excludes cost of raw materials1, components and packaging.

 

4. If you have any queries, please contact Mr Pengfei CHEN at Tel [*].

Yours Sincerely,

KEVIN LAI

DEPUTY DIRECTOR

BIOMEDICAL SCIENCES

 

 

1 

Raw materials refer to the unfinished physical inputs that are transformed and
sold as part of the product or service